Case: 1:20-cr-00637 Document #: 7 Filed: 09/17/20 Page 1 of 1 PagelD #:35

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: United States of America v. Case Number: 20CR637
Jeremiah Harris

An appearance is hereby filed by the undersigned as attorney for: Jeremiah Harris

Attorney name (type or print): Todd S. Pugh = | IL = D

Firm: Breen & Pugh

Street address: 53 W. Jackson Blvd., Suite 1215 SEP 1? 2020

City/State/Zip: Chicago, IL 60604 MAGISTRATE JUDGE
UNITED 8TATES DISTRICT COURT

Bar ID Number: 6243692 Telephone Number: 312-360-1001

(See item 3 in instructions)

Email Address: tbugh@breenpughlaw.com

Are you acting as lead counsel in this case? Yes [| No

Are you acting as local counsel in this case? [| Yes [v | No

Are you a member of the court’s trial bar? Yes [| No

If this case reaches trial, will you act as the trial attorney? Yes [] No

If this is a criminal case, check your status. Retained Counsel

[| Appointed Counsel
If appointed counsel, are you

[| Federal Defender
[| CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 9/17/2020

Attorney signature: | S/_Todd S. Pugh
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
